Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  January 26, 2007                                                    Clifford W. Taylor,
                                                                               Chief Justice

  132343-5                                                           Michael F. Cavanagh
                                                                                	
  132347-9                                                           Elizabeth A. Weaver
                                                                            Marilyn Kelly
                                                                       Maura D. Corrigan
  BETTEN AUTO CENTER, INC.,                                          Robert P. Young, Jr.
           Plaintiff-Appellee,                                       Stephen J. Markman,
  v                                           SC: 132343                            Justices
                                              COA: 265976
                                              Ct of Claims: 04-000095-MT
  DEPARTMENT OF TREASURY,

             Defendant-Appellant. 

  ________________________________________

  BETTEN MOTOR SALES, INC., d/b/a TOYOTA
  OF GRAND RAPIDS,
           Plaintiff-Appellee,
  v                                           SC: 132344
                                              COA: 265977
                                              Ct of Claims: 04-000096-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  _________________________________________

  BETTEN-FRIENDLY MOTORS COMPANY,
  d/b/a/ FAMILY AUTO CENTER,
              Plaintiff-Appellee,
  v                                           SC: 132345
                                              COA: 265978
                                              Ct of Claims: 04-000097-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  _________________________________________

  BETTEN AUTO CENTER, INC.,

           Plaintiff-Appellant, 

  v    	                                      SC: 132347
                                              COA: 265976
                                              Ct of Claims: 04-000095-MT
  DEPARTMENT OF TREASURY,

             Defendant-Appellee. 

  ________________________________________

  BETTEN MOTOR SALES, INC., d/b/a TOYOTA 

  OF GRAND RAPIDS, 

           Plaintiff-Appellant, 

  v    
                                      SC: 132348
                                              COA: 265977
                                              Ct of Claims: 04-000096-MT
                                                                                                              2

DEPARTMENT OF TREASURY,
           Defendant-Appellee.
_________________________________________

BETTEN-FRIENDLY MOTORS COMPANY,
d/b/a/ FAMILY AUTO CENTER,
            Plaintiff-Appellant,
v                                                                  SC: 132349
                                                                   COA: 265978
                                                                   Ct of Claims: 04-000097-MT
DEPARTMENT OF TREASURY,
           Defendant-Appellee.
_________________________________________/

       On order of the Court, the applications for leave to appeal the August 1, 2006
judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
argument on whether to grant the applications or take other peremptory action. MCR
7.302(G)(1). At oral argument, the parties shall address: (1) how MCL 205.94(1)(c)'s
exemption from use tax for property purchased for resale may best be reconciled with the
statutory language of MCL 205.93(2), and (2) how MCL 205.94(2) affects this analysis.
The parties may file supplemental briefs within 49 days of the date of this order, but they
should avoid submitting a mere restatement of the arguments made in their application
papers.

      The Taxation Section of the State Bar of Michigan and both the Detroit and
Michigan Automobile Dealers Associations are invited to file briefs amicus curiae. Other
persons or groups interested in the determination of the issues presented in this case may
move the Court for permission to file briefs amicus curiae.




                      I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the 

                foregoing is a true and complete copy of the order entered at the direction of the Court. 

                      January 26, 2007                     _________________________________________
     s0123                                                                 Clerk